               Case 7:19-po-09214 Document 1 Filed on 10/06/19 in TXSD Page 1 of 1
AO91 (Rev. 12/03) Criminal Complaint                                                AUSA

                             UNITED STATES DISTRICT COURT

                                          Southern District Of Texas McAllen Division

UNITED STATES OF AMERICA                                              CRIMINAL COMPLAINT
            vs.
                                                                        Case Number: 7:19-po-09214
Cesar Augusto TEJAX-Monroy
IAE
Guatemala 1996


         I, the undersigned complainant state that the following is true and correct to the best of my
knowledge and belief. On or about          October 04, 2019        in           Hidalgo                County, in
the                            Southern District Of Texas                           defendant(s) did,
Being then and there an alien, did, knowingly and unlawfully enter the United States at a place other
than as designated by immigration officers;




in violation of Title            8          United States Code, Section(s)               1325(a)(1)
I further state that I am a(n)              Border Patrol Agent           and that this complaint is based on the
following facts:
Cesar Augusto TEJAX-Monroy was encountered by Border Patrol Agents near Hidalgo, Texas on
October 04, 2019. When questioned as to his citizenship, defendant stated that he was a citizen and
national of Guatemala, who had entered the United States illegally on October 04, 2019 by rafting
across the Rio Grande River near the Hidalgo, Texas Port of Entry.


I DECLARE UNDER PENALTY OF PERJURY THAT THE STATEMENTS IN THIS
COMPLAINT ARE TRUE AND CORRECT.

Continued on the attached sheet and made a part of this complaint:               Yes            No

                                                                         /S/ Bergollo, Ernie Border Patrol Agent
                                                                         Signature of Complainant
                                                                         Bergollo, Ernie Border Patrol Agent
                                                                         Printed Name of Complainant
Sworn to before me and signed in my presence,
October 06, 2019                                                 at     McAllen, Texas
Date                                                                    City/State

Juan F Alanis                        Magistrate Judge
       Name of Judge                    Title of Judge                                  Signature of Judge
